                                                               JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



KARIM CHRISTIAN KAMAL,                     No. CV 17-01986-RGK (DFM)

          Plaintiff,                       JUDGMENT

             v.

COUNTY OF LOS ANGELES, et
al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed with prejudice.


Date: December 23, 2019                    ___________________________
                                           R. GARY KLAUSNER
                                           United States District Judge
